Per Curiam,
The demurrer, in this case, was well ruled against the plaintiff; his cause of action was, in fact, the trespass that was committed against his person by the alleged false prosecution and arrest, whilst the alleged conspiracy was of no effect save to give form to the action. As was said by Mr. Justice Sharswood, in Hannum v. The Borough of West Chester, 63 Pa. 475 : “ It may be stated, as a general rule, that, whenever the cause of action *621is such as would be subject to the bar, if prosecuted under any of these forms, then the statute is applicable.”
Clearly, if Wilson instigated the false prosecution by means of which the plaintiff was arrested, he, Wilson, was guilty of a trespass, and could have been sued under that form of action; and it is just as clear that the mere form of the action cannot affect the operation of the statute.
The judgment is affirmed.